CAUSE NO. 12-18-00360-CR, 12-18-00361-CR
                                    IN THE COURT OF APPEALS
                           TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


TIMOTHY WAYNE WASHINGTON,                            }       APPEALED FROM 392ND DISTRICT
APPELLANT

V.                                                   }       COURT IN AND FOR

THE STATE OF TEXAS,                                  }       HENDERSON COUNTY, TEXAS
APPELLEE

                                                 ORDER

       Appellant is represented by Mr. Steven R. Green, appointed counsel. On August 19, 2019, the
time to file appellant’s brief expired without a brief or a motion for extension of time. TEX. R. APP. P.
38.6(a). Pursuant to TEX. R. APP. P. 38.8(b), counsel was notified on August 8, 2019, that his motion for
extension of time to file brief was overruled was given until August 19, 2019, to file a brief or otherwise
explain the delay. No satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 38.8(b)(3), it is ORDERED that Honorable R. Scott McKee, Judge
of the 392nd District Court of Henderson County, Texas, shall immediately conduct a hearing to
determine (1) whether the appellant still desires to prosecute his appeals; (2) whether the appellant is
indigent and either needs counsel appointed, or appellant’s counsel has abandoned the appeals; or (3) if
the appellant is not indigent, whether a brief has not been completed because retained counsel has either
abandoned the appeals or because appellant has failed to make necessary arrangements for filing a brief;
and (4) when appellant’s counsel anticipates that the appellant’s brief, if a brief is to be filed, will be
completed.
       It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
       It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant’s
effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant’s brief.
       It is FINALLY ORDERED that the supplemental clerk’s record (including any orders and
findings) and the reporter’s record of said hearing be filed with the Clerk of this Court on or before
Wednesday, September 25, 2019.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 26th day of August
2019, A.D.


                                                 Respectfully yours,


                                                 _________________________________
                                                 KATRINA MCCLENNY, CLERK